Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/28/2022 has been entered. Claims 1-2 and 4-9 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Woodworth (US 20210008807) in view of Liu (US 4238229).
Regarding claim 1, Woodworth discloses a method for improving the strength and ductility of a brittle intermetallic alloy, comprising: designing a component comprising an intermetallic alloy ([0028] source material forming part 116 including one or more metals) wherein the design further comprises: at least one heat sink strut to modify the thermal profile of the component during laser powder bed fusion additive manufacturing ([0033] tensions support rod 122 functioning as a strut and a heat sink), and building the component concurrently with the at least one heat sink strut by depositing the intermetallic alloy laver by laver on a build platform ([0026] part 116 built on base plate 102) by laser powder bed fusion additive manufacturing ([0032] tensions support rod 122 and the part 116 are all additively formed during the build processes together) but is silent on wherein the thermal profile is modified to keep a temperature of the intermetallic alloy lower than an alloy ordering temperature during the building step in order to keep the atomic mobility low and avoid excessive chemical ordering of the intermetallic alloy.
However, Liu teaches wherein the thermal profile is modified to keep a temperature of the intermetallic alloy lower than an alloy ordering temperature during the building step in order to keep the atomic mobility low and avoid excessive chemical ordering of the intermetallic alloy (Col. 2 lines 25-35 fabricating the alloy below the critical ordering temperature).
Woodworth and Liu are considered to be analogous to the claimed invention because they are in the same field of intermetallic alloy manufacturing. It would have been obvious to have modified Woodworth to incorporate the teachings of Liu to have a temperature of the intermetallic alloy lower than an alloy ordering temperature in order to provide wrought articles having excellent mechanical properties and stabilities at high temperatures (Liu Col. 1 lines 60-68).
Regarding claim 2, Woodworth and Liu teach the method of claim 1, and Woodworth teaches further comprising removing the at least one heat sink strut after the building step to leave the component ([0033] after completing the build, tension support rod 122 separated from part 116).
Regarding claim 7, Woodworth and Liu teach the method of claim 1, but are silent on wherein an energy density of the laser during the building step is greater than 4 J/pm2. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to energy density of the laser during the building step be greater than 4 J/μm2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Woodworth (US 20210008807) and Liu (US 4238229) as applied to claim 1 above, and further in view of Godfrey (US 9267189).
Regarding claim 4, Woodworth and Liu teach the method of claim 1, but are silent on wherein a layerwise cooling rate of the component during the building step is greater than 1000 °C/sec.
However, Godfrey teaches wherein a layerwise cooling rate of the component during the building step is greater than 1000 °C/sec (Col. 1 lines 50-55 cooling rate 106° C/sec).
Woodworth, Liu, and Godfrey are considered to be analogous to the claimed invention because they are in the same field of intermetallic alloy manufacturing. It would have been obvious to have modified Woodworth to incorporate the teachings of Godfrey to have the layerwise cooling rate be greater than 1000 °C/sec in order to forming the dispersion-strengthened aluminum alloy metal.
Regarding claim 8, Woodworth and Liu teach the method of claim 1, but are silent on wherein a power of the laser during the building step is between 200 and 300 W.
However, Godfrey teaches wherein a power of the laser during the building step is between 200 and 300 W (Col. 6 lines 1-5 laser beam power between 50 to 500W).
It would have been obvious to have modified Woodworth and Liu to incorporate the teachings of Godfrey to have a power of the laser during the building step be between 200 and 300 W in order to selectively fuse the individual layers of the build material (Godfrey Col. 6 lines 1-5).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Woodworth (US 20210008807) and Liu (US 4238229) as applied to claim 1 above, and further in view of Zhang (US 20220032585).
Regarding claim 5, Woodworth and Liu teach the method of claim 1, but are silent on wherein the intermetallic alloy comprises an Fe-Co alloy.
However, Zhang teaches the intermetallic alloy comprises an Fe-Co alloy ([0038] iron cobalt alloy).
Woodworth, Liu, and Zhang are considered to be analogous to the claimed invention because they are in the same field of intermetallic alloy manufacturing. It would have been obvious to have modified Woodworth to incorporate the teachings of Zhang to have the intermetallic alloy be an Fe-Co alloy in order to make ferromagnetic parts that are assembled or stacked together to form a core of the ferromagnetic part (Zhang [0002]).
Regarding claim 6, Woodworth and Liu teach the method of claim 1, but are silent on wherein the composition of the Fe-Co alloy is between 25 and 70 atom percent Co.
Zhang teaches the composition of the Fe-Co alloy is between 25 and 70 atom percent Co ([0038] iron cobalt alloy, CO being 5 wt. % and 50 wt. %).
It would have been obvious to have modified Woodworth and Liu to incorporate the teachings of Zhang to have the intermetallic alloy be an Fe-Co alloy being between 25 and 70 atom percent Co in order to make ferromagnetic parts that are assembled or stacked together to form a core of the ferromagnetic part (Zhang [0002]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Woodworth (US 20210008807) and Liu (US 4238229) as applied to claim 1 above, and further in view of Lin (US 20200238566).
Regarding claim 9, Woodworth and Liu teach the method of claim 1, but are silent on wherein the scan speed of the laser the during building step is between 0.417 and 0.833 m/sec.
Lin teaches the scan speed of the laser the during building step is between 0.417 and 0.833 m/sec ([0023] scanning speed from 0.01 m/s to 50 m/s).
Woodworth, Liu, and Lin are considered to be analogous to the claimed invention because they are in the same field of intermetallic alloy manufacturing. It would have been obvious to have modified Woodworth and Liu to incorporate the teachings of Lin to have the scan speed of the laser the during building step be between 0.417 and 0.833 m/sec in order to achieve better heating effect and heating efficiency (Lin [0057]).

Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments that towards the rejection towards claim 3, which has now been incorporated into claim 1, that Liu does not teach “rapidly cooling the as-deposited intermetallic alloy and to keep a temperature of the intermetallic alloy lower than an alloy ordering temperature during the building step in order to keep the atomic mobility low and avoid excessive chemical ordering of the intermetallic alloy,” Liu does teach cooling the intermetallic alloy while keeping the temperature of the alloy lower than an alloy ordering temperature. In response to applicant's argument that the purpose of keeping the temperature is to keep the intermetallic alloys in a disordered BCC phase, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding the applicant’s arguments towards claims 1 and 2, Liu is used to overcome the amended limitation.
Regarding the applicant’s arguments towards claims 4 and 8, the claims are now rejected by Woodworth, Liu, and Godfrey, as claims 4 and 8 depend on the newly amended claims.
Regarding the applicant’s arguments towards claims 5 and 6, applicant argues that Zhang does not teach the newly amended claim, specifically that Zhang does not teach a “Fe-Co binary alloy.” However, as applicant cited paragraphs [0038] and [0039] of Zhang, the range of inclusion for each of the additional elements include the 0 wt. % situation. Zhang therefore does teach and Fe-Co binary alloy. 
Regarding the applicant’s arguments towards claim 9, the claims are now rejected by Woodworth, Liu, and Lin, as claim 9 depend on the newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        10/26/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761